Exhibit 10.3

 

EXECUTION VERSION

 

UNCONDITIONAL GUARANTY

 

THIS UNCONDITIONAL GUARANTY (this “Guaranty”) is dated as of May 2, 2011, and
made by the Guarantors identified as such on the signature pages hereto and each
Person that subsequently becomes a Guarantor by executing a joinder agreement
pursuant to Section 23 hereof (each, a “Guarantor” and collectively,
Guarantors), in favor of DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity
as Administrative Agent for the Lenders described below (in such capacity,
together with its successors in such capacity, “Administrative Agent”).

 

R E C I T A L S

 

A.            Pursuant to that certain $1,500,000,000 Revolving Loan Facility
Credit Agreement dated of even date herewith (as Modified from time to time, the
“Credit Agreement”) by and among The Macerich Partnership, L.P., a Delaware
limited partnership (the “Borrower”), The Macerich Company, a Maryland
corporation (“MAC”), and the other guarantors party thereto, as guarantors,
including certain of the Guarantors, the Lenders from time to time party thereto
(the “Lenders”) and Deutsche Bank Trust Company Americas, as Administrative
Agent for the Lenders and as Collateral Agent for the Secured Parties, the
Lenders have agreed to extend certain Loans and other financial accommodations
to the Borrower on the terms and subject to the conditions set forth therein and
in the other Loan Documents. Initially-capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

B.            It is a condition precedent to the effectiveness of the Credit
Agreement that the Guarantors shall execute and deliver this Guaranty to
Administrative Agent.

 

A G R E E M E N T

 

NOW THEREFORE, to induce the Lenders to extend the Credit Facility to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Guarantor hereby jointly and severally
covenants and agrees as follows:

 

1.            Guarantee of Obligations.  Each Guarantor does hereby jointly and
severally unconditionally, absolutely and irrevocably guarantee to
Administrative Agent, for the benefit of the Lenders, Swing Line Lender, Issuing
Lender, each Agent and their respective successors and assigns, as a primary
obligor and not merely as a surety, (a) the due and punctual payment by Borrower
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding or otherwise enforceable) on the Credit Facility, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding or otherwise enforceable), of
Borrower to the Lenders, the Swing Line Lender, the

 

1

--------------------------------------------------------------------------------


 

Issuing Lender and any Agent under the Credit Agreement or the other Loan
Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of Borrower under or pursuant to the
Credit Agreement and the other Loan Documents (all the monetary and other
obligations referred to in the preceding clauses (a) and (b) being collectively
called the “Guaranteed Obligations”).  Each Guarantor further agrees that the
Guaranteed Obligations may be Modified, waived, accelerated or compromised from
time to time, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any
Modification, waiver, acceleration or compromise of any of the Guaranteed
Obligations.

 

2.            Nature of Guaranty.  This is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.  Each
Guarantor waives any right to require that any resort be had by any Agent, Swing
Line Lender, Issuing Lender or any Lender to any of the security held for
payment of the Guaranteed Obligations or to any balance of any deposit account
or credit on the books of any Agent, Swing Line Lender, Issuing Lender or any
Lender in favor of Borrower or any other person.  This Guaranty may not be
revoked by any Guarantor and shall continue to be effective with respect to the
Guaranteed Obligations arising or created after any attempted revocation by such
Guarantor.  It is the intent of each Guarantor that the obligations and
liabilities of Guarantors hereunder are absolute and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally satisfied, such obligations and liabilities shall not be discharged or
released in whole or in part, by any act or occurrence which might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of any Guarantor.

 

3.            Rights Independent.  The obligations of each Guarantor hereunder
are independent of the Obligations of Borrower or the obligations of any other
Person, including any other Person executing a guaranty of any or all of the
Guaranteed Obligations, including each other Guarantor party to this Guaranty
(such Person, an “Other Guarantor”) or any security for the Guaranteed
Obligations, and Administrative Agent may proceed in the enforcement hereof
independently of any other right or remedy that Administrative Agent may at any
time hold with respect to the Guaranteed Obligations or any security or other
guarantee therefor.  Administrative Agent may file a separate action or actions
against each Guarantor hereunder, whether action is brought and prosecuted with
respect to any security or against Borrower or any Other Guarantor or any other
Person, or whether Borrower or any Other Guarantor or any other Person is joined
in any such action or actions.  Each Guarantor waives the benefit of any statute
of limitations affecting its liability hereunder or the enforcement of the
Guaranteed Obligations.  The liability of each Guarantor hereunder shall be
reinstated and revived, and the rights of each Agent, Swing Line Lender, Issuing
Lender and each Lender shall continue, with respect to any amount at any time
paid on account of the Guaranteed Obligations which shall thereafter be required
to be restored or returned by any Agent, Swing Line Lender, Issuing Lender or
any Lender upon the bankruptcy, insolvency, or reorganization of Borrower or any
other Person, or otherwise, all as though such amount had not been paid.  Each
Guarantor further agrees to the extent (i) Borrower or any Guarantor makes any
payment to any Agent, Swing Line Lender, Issuing Lender or any Lender in
connection with the Guaranteed Obligations and all or any part of such payment
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid by the trustee, receiver or any other entity,
whether under any Bankruptcy Law or otherwise, or (ii) in the event following
the payment in full of the principal amount of the Credit

 

2

--------------------------------------------------------------------------------


 

Facility, any Agent, Swing Line Lender, Issuing Lender, or any Lenders is
subject to further liability, loss, or expense covered by the indemnification
obligations set forth in the Loan Documents (the payments and obligations
referred to in clauses (i) and (ii) above are hereafter referred to,
collectively, as “Preferential Payments”), then this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, and, to the extent of
such payment or repayment by such Agent, Swing Line Lender, Issuing Lender or
such Lender, the Guaranteed Obligations or part thereof intended to be satisfied
by such Preferential Payment shall be revived and continued in full force and
effect as if said Preferential Payment had not been made.

 

4.            Authority to Modify the Guaranteed Obligations.  Each Guarantor
authorizes each Agent, Swing Line Lender, Issuing Lender and each Lender,
without notice to or demand on Guarantors or any of them and without affecting
its liability hereunder or the enforceability hereof, from time to time to: 
(a) Modify, waive, accelerate or compromise the time for payment or the terms of
the Guaranteed Obligations or any part thereof, including increase or decrease
the rates of interest thereon; (b) Modify, waive, accelerate, compromise, or
enter into or give any agreement, approval, or consent with respect to, the
Guaranteed Obligations or any part thereof or any of the Loan Documents or any
security or additional guaranties, or any condition, covenant, default, remedy,
right, representation, or term thereof or thereunder; (c) accept new or
additional instruments, documents, or agreements in exchange for or relative to
any of the Loan Documents or the Guaranteed Obligations or any part thereof;
(d) accept partial payments on the Guaranteed Obligations; (e) receive and hold
additional security or guaranties for the Guaranteed Obligations or any part
thereof or this Guaranty; (f) release, reconvey, terminate, waive, abandon,
subordinate, exchange, substitute, transfer, and enforce the Guaranteed
Obligations or any security or any other guaranties, and apply any security and
direct the order or manner of sale thereof as such Agent, Swing Line
Lender, Issuing Lender or such Lender in its discretion may determine;
(g) release Borrower, any other Person or any Other Guarantor from any personal
liability with respect to the Guaranteed Obligations or any part thereof;
(h) settle, release on terms satisfactory to such Agent, Swing Line
Lender, Issuing Lender or such Lender or by operation of law or otherwise,
compound, compromise, collect, or otherwise liquidate or enforce any of the
Guaranteed Obligations and any security or other guarantee in any manner,
consent to the transfer of any security, and bid and purchase at any sale; and
(i) consent to the merger or any other change, restructure, or termination of
the corporate existence of Borrower or any other Person and correspondingly
restructure the Guaranteed Obligations, and any such merger, change,
restructure, or termination shall not affect the liability of any Guarantor
hereunder or the enforceability hereof with respect to all Guaranteed
Obligations.

 

5.            Waiver of Defenses.

 

(a)            Each Guarantor waives any right to require any Agent, Swing Line
Lender, Issuing Lender or any Lender, prior to or as a condition to the
enforcement of this Guaranty, to:  (i) proceed against  Borrower or any other
Person or any Other Guarantor; (ii) proceed against or exhaust any security for
the Guaranteed Obligations or to marshal assets in connection with foreclosing
collateral security; (iii) give notice of the terms, time, and place of any
public or private sale of any security for the Guaranteed Obligations; or
(iv) pursue any other remedy in such Agent’s, Swing Line Lender’s, Issuing
Lender’s or such Lender’s power whatsoever.

 

3

--------------------------------------------------------------------------------


 

(b)           Each Guarantor waives any defense arising by reason of:  (i) any
disability or other defense of Borrower or any other Person with respect to the
Guaranteed Obligations; (ii) the unenforceability or invalidity of the
Guaranteed Obligations, any of the Loan Documents or any security or any other
guarantee for the Guaranteed Obligations, or the lack of perfection or failure
of priority of any security for the Guaranteed Obligations; (iii) the cessation
from any cause whatsoever of the liability of Borrower or any other Person or
any Other Guarantor (other than by reason of the full payment and discharge of
the Guaranteed Obligations); (iv) any act or omission of any Agent, Swing Line
Lender, Issuing Lender or any Lender or any other Person which directly or
indirectly results in or aids the discharge or release of  Borrower or any other
Person or the Guaranteed Obligations or any security or other guarantee therefor
by operation of law or otherwise; (v) the taking or accepting of any other
security, collateral or guaranty, or other assurance of the payment or
performance of all or any of the Guaranteed Obligations; (vi) any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment by
any Agent, Swing Line Lender, Issuing Lender or any Lender (including any
negligent impairment but excluding any gross negligent or willful impairment) of
any collateral, property or security, at any time existing in connection with,
or assuring or securing payment of, all or any part of the Guaranteed
Obligations; (vii) the failure of any Agent, Swing Line Lender, Issuing Lender,
any Lender or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of any collateral, property or security (but excluding any gross
negligence or willful misconduct on the part of any Agent, Swing Line
Lender, Issuing Lender or any Lender); (viii) the fact that any collateral,
security, security interest or lien contemplated or intended to be given,
created or granted as security for the repayment of the indebtedness evidenced
by the Notes or the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Guarantor that such
Guarantor is not entering into this Guaranty in reliance on, or in contemplation
of the benefits of, the validity, enforceability, collectibility or value of any
of the collateral for the Guaranteed Obligations or any security interest in
such collateral; (ix) any payment by Borrower to any Agent, Swing Line
Lender, Issuing Lender or any Lender is held to constitute a preference under
the  Bankruptcy Code or any another federal, state or local laws concerning
bankruptcy, insolvency, reorganization or relief of debtors, or for any reason
any Agent, Swing Line Lender, Issuing Lender or any Lender is required to refund
such payment or pay such amounts to Borrower or someone else; and (x) any and
all other suretyship or guarantor defenses that may be available to any
Guarantor (other than by reason of the full payment and discharge of the
Guaranteed Obligations).

 

(c)            Each Guarantor waives:  (i) all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and all other notices of any kind or nature whatsoever with respect to
the Guaranteed Obligations, and notices of acceptance of this Guaranty and of
the existence, creation, or incurring of new or additional Guaranteed
Obligations; (ii) any rights to set-offs, recoupments, claims or counterclaims;
and (iii) any right to revoke or terminate this Guaranty.

 

6.            Subordination.

 

(a)            Each Guarantor hereby covenants and agrees that the principal of,
or interest on, all now existing and hereafter arising Indebtedness of Borrower
and the other

 

4

--------------------------------------------------------------------------------


 

Borrower Parties to such Guarantor (the “Claims”) and all rights and remedies of
such Guarantor with respect thereto and any lien securing payment thereof are
and shall continue to be subject, subordinate and rendered junior in the right
of payment to the Guaranteed Obligations, as the same may be Modified, waived,
accelerated or compromised from time to time.

 

(b)           Each Guarantor represents and warrants to Administrative Agent
that such Guarantor is or will be the sole and absolute owner of the Claims and
shall not sell, assign, transfer or otherwise dispose of any right it may have
to repayment of the Claims or any security therefor except to the extent
permitted under the Credit Agreement.  Each Guarantor hereby further covenants
and agrees that upon the occurrence and during the continuation of any Event of
Default, until the Guaranteed Obligations are paid and performed in full: 
(i) such Guarantor will not sell, assign, transfer or endorse the Claims or any
part or evidence thereof; (ii) such Guarantor will not Modify the Claims or any
part or evidence thereof; and (iii) such Guarantor will not take, or permit any
action to be taken, to assert, collect or enforce the Claims or any part
thereof.

 

(c)            Upon any distribution of all of the assets of Borrower to
creditors of Borrower upon the dissolution, winding up, liquidation,
arrangement, or reorganization of Borrower, whether in any bankruptcy,
insolvency, arrangement, reorganization or receivership proceeding or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of Borrower or otherwise, any payment or distribution of any
kind (whether in cash, property or securities) which is payable or deliverable
upon or with respect to the Claims shall be held in trust for the Agents, Swing
Line Lender, Issuing Lender and the Lenders and shall be paid over or delivered
to Administrative Agent for the benefit of the Lenders, Swing Line
Lender, Issuing Lender and the Agents to be applied against the payment or
prepayment of the Guaranteed Obligations until the Guaranteed Obligations shall
have been paid in full.  If any proceeding referred to in the preceding sentence
is commenced by or against Borrower:  (i) Administrative Agent is hereby
irrevocably authorized and empowered (in its own name or in the name of any or
all Guarantors or otherwise), but shall have no obligation, to demand, sue for,
collect and receive every payment or distribution referred to the preceding
sentence and give acquittance therefor and to file claims and proofs of claim
and take such other action (including, without limitation, voting the Claims or
enforcing any security interest or other lien securing payment of the Claims) as
Administrative Agent may deem necessary or advisable for the exercise or
enforcement of any of the rights or interests of Administrative Agent hereunder;
and (ii) each Guarantor shall duly and promptly take such action as
Administrative Agent may reasonably request (A) to collect the Claims for
account of Administrative Agent and to file appropriate claims or proofs of
claim in respect of the Claims, (B) to execute and deliver to Administrative
Agent such powers of attorney, assignments, or other instruments as it may
reasonably request in order to enable it to enforce any and all claims with
respect to, and any security interests and other liens securing payment of, the
Claims, and (C) to collect and receive any and all payments or distributions
which may be payable or deliverable upon or with respect to the Claims.

 

(d)           Upon any distribution of all of the assets of any Borrower Party
to creditors of such Borrower Party upon the dissolution, winding up,
liquidation, arrangement, or reorganization of such Borrower Party, whether in
any bankruptcy, insolvency, arrangement, reorganization or receivership
proceeding or upon an assignment for the benefit of creditors or

 

5

--------------------------------------------------------------------------------


 

any other marshalling of the assets and liabilities of such Borrower Party or
otherwise, any payment or distribution of any kind (whether in cash, property or
securities) which is payable or deliverable upon or with respect to the Claims
shall be held in trust for the Agents, Swing Line Lender, Issuing Lender and the
Lenders and shall be paid over or delivered to Administrative Agent for the
benefit of the Lenders, Swing Line Lender, Issuing Lender and the Agents to be
applied against the payment or prepayment of the Guaranteed Obligations until
the Guaranteed Obligations shall have been paid in full.  If any proceeding
referred to in the preceding sentence is commenced by or against any Borrower
Party:  (i) Administrative Agent is hereby irrevocably authorized and empowered
(in its own name or in the name of any or all Guarantors or otherwise), but
shall have no obligation, to demand, sue for, collect and receive every payment
or distribution referred to the preceding sentence and give acquittance
therefore and to file claims and proofs of claim and take such other action
(including, without limitation, voting the Claims or enforcing any security
interest or other lien securing payment of the Claims) as Administrative Agent
may deem necessary or advisable for the exercise or enforcement of any of the
rights or interests of Administrative Agent hereunder; and (ii) each Guarantor
shall duly and promptly take such action as Administrative Agent may reasonably
request (A) to collect the Claims for account of Administrative Agent and to
file appropriate claims or proofs of claim in respect of the Claims, (B) to
execute and deliver to Administrative Agent such powers of attorney,
assignments, or other instruments as it may reasonably request in order to
enable it to enforce any and all claims with respect to, and any security
interests and other liens securing payment of, the Claims, and (C) to collect
and receive any and all payments or distributions which may be payable or
deliverable upon or with respect to the Claims.

 

(e)            All payments or distributions upon or with respect to the Claims
which are received by any Guarantor contrary to the provisions of this Guaranty
shall be received in trust for the benefit of Administrative Agent, shall be
segregated from other funds and property held by such Guarantor and shall be
forthwith paid over to Administrative Agent in the same form as so received
(with any necessary endorsement) to be applied (in the case of cash) to, or held
as collateral (in the case of non-cash property or securities) for, the payment
or prepayment of the Guaranteed Obligations.

 

7.            Deferral of Subrogation.

 

(a)            It is the intent of the parties that each Affiliate Guarantor,
each Westcor Guarantor and each Wilmorite Guarantor be permitted to preserve its
contribution, reimbursement, and indemnification rights against each of the
Other Guarantors, but that such rights at all times be subject and subordinate
to the rights of the Agents, Swing Line Lender, Issuing Lender and the Lenders
in accordance with Section 6 above.

 

(b)           Each of MAC and the Borrower hereby agrees that, to the extent any
payment by any Guarantor is made pursuant to this Guaranty, it shall reimburse
and/or indemnify such Guarantor for all amounts so paid.  Furthermore, all
Guarantors desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations with respect to
the Guaranteed Obligations arising under this Guaranty.  Accordingly, in the
event any payment or distribution is made on any date by a Guarantor (a “Funding
Guarantor”) under this Guaranty such that its Aggregate Payments (as defined
below) exceeds its Fair Share (as defined below) as of such date, such Funding
Guarantor shall be

 

6

--------------------------------------------------------------------------------


 

entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(i) the ratio of (x) the Fair Share Contribution Amount (as defined below) with
respect to such Contributing Guarantor to (y) the aggregate of the Fair Share
Contribution Amounts with respect to all Contributing Guarantors multiplied by
(ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors under this Guaranty in respect of the Guaranteed
Obligations.  “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the Guaranteed Obligations of such Contributing Guarantor under this
Guaranty that would not render its obligations with respect to the Guaranteed
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 7, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section 7),
minus (2) the aggregate amount of all payments received on or before such date
by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations with respect to the Guaranteed
Obligations as set forth in this Section 7 shall not be construed in any way to
limit the liability of any Contributing Guarantor hereunder.  Each Guarantor is
a third party beneficiary to the contribution agreement set forth in this
Section 7.  In addition, until the Guaranteed Obligations (other than contingent
obligations for which no claim has been made) shall have been paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled or cash collateralized in accordance with the
requirements of the Credit Agreement, each Guarantor shall withhold exercise of
any right of contribution such Guarantor may have against any Other Guarantor
(including any other Guarantor) of the Guaranteed Obligations, including any
such right of contribution as contemplated by Section 7.  Each Guarantor further
agrees that, to the extent the waiver or agreement to withhold the exercise of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Agent, Lender, Issuing Lender or Swing Line Lender may have against the
Borrower, to all right, title and interest any Agent, Lender, Issuing Lender or
Swing Line Lender may have in any such collateral or security, and to any right
any Agent, Lender, Issuing Lender or Swing Line Lender may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations (other than

 

7

--------------------------------------------------------------------------------


 

contingent obligations for which no claim has been made) shall not have been
finally paid in full, such amount shall be held in trust for Administrative
Agent on behalf of the Agents, the Lenders, Issuing Lender and Swing Line Lender
and shall forthwith be paid over to Administrative Agent for the benefit of the
Agents, the Lenders, Issuing Lender and Swing Line Lender to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

8.            Condition of Borrower.  Each Guarantor represents and warrants to
Administrative Agent, for the benefit of the Lenders, Swing Line Lender, Issuing
Lender and the Agents, that:  (a) this Guaranty is executed at the request of
Borrower; (b) such Guarantor has established adequate means of obtaining from
Borrower on a continuing basis financial and other information pertaining to the
business of Borrower; (c) such Guarantor is now and will continue to be
adequately familiar with the business, operations, condition, and assets of
Borrower; (d) such Guarantor will receive substantial direct and indirect
benefits from the financing arrangements contemplated by the Loan Documents; and
(e) the agreements, waivers and acknowledgements contained herein are knowingly
made in contemplation of such benefits.  such Guarantor hereby waives and
relinquish any duty on the part of any Agent, Swing Line Lender, Issuing Lender
or any Lender to disclose to Guarantors, or any of them, any matter, fact or
thing relating to the business, operations, condition, or assets of Borrower now
known or hereafter known by any Agent, Swing Line Lender, Issuing Lender or any
Lender during the life of this Guaranty.  With respect to any of Guaranteed
Obligations, neither any Agent, Swing Line Lender, Issuing Lender nor any Lender
need inquire into the powers of Borrower or the officers or employees acting or
purporting to act on its behalf, and all Guaranteed Obligations made or created
in good faith reliance upon the professed exercise of such powers shall be
guaranteed hereby.

 

9.            Representations and Warranties of Guarantors.  Each Guarantor
represents and warrants to Administrative Agent that all of representations and
warranties relating to such Guarantor contained in the Credit Agreement are true
and correct as of the date made.

 

10.          Payments.  All payments made by any Guarantor to or for the account
of any Agent, Swing Line Lender, Issuing Lender or any Lender shall be made
without condition or deduction of any kind, including for any counterclaim,
defense, recoupment of set-off.  All payments made by Guarantors hereunder shall
be made free and clear of and without deduction for any present or future
Indemnified Taxes or Other Taxes.  Each Guarantor shall pay such Taxes and shall
promptly furnish to Administrative Agent copies of any tax receipts or such
evidence of payment as any Agent, Swing Line Lender, Issuing Lender or any
Lender may reasonably require.

 

11.          Costs and Expenses in Enforcement.  Guarantors jointly and
severally agree to pay to Administrative Agent all reasonable out of pocket
advances, charges, costs, and expenses, including reasonable attorneys fees,
incurred or paid by Administrative Agent in exercising any right, power, or
remedy conferred by this Guaranty, or in the enforcement of this Guaranty,
whether or not an action is filed in connection therewith.

 

8

--------------------------------------------------------------------------------


 

12.          Notices.  All notices, requests, demands and other communications
which are required or may be given under this Guaranty shall be in writing and
shall be delivered to the parties hereto in the manner provided in the Credit
Agreement to the following addresses:

 

To any Guarantor:

 

c/o The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Mr. Tom O’Hern

 

 

 

with a copy to:

 

The Macerich Company

401 Wilshire Boulevard, Suite 700

Santa Monica, CA 90401

Attention: Richard A. Bayer, Esq.

 

 

 

To Administrative Agent:

 

Deutsche Bank Trust Company Americas

200 Crescent Court, #550

Dallas, Texas 75201

Attn: Pam Wedenfeller

Tel: (904) 527-6516

Fax: (904) 494-6811

 

 

 

With a copy to:

 

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071

Attention: Donald I. Berger, Esq.

 

 

 

To a Lender:

 

To the Administrative Agent under the Credit Agreement.

 

Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided above.

 

13.          Termination.  The guarantees made hereunder (a) shall terminate
when all of the Guaranteed Obligations have been paid and performed in full, and
(b) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Guaranteed Obligation is rescinded
or must otherwise be restored by any Lender or any Guarantor upon the bankruptcy
or reorganization of Borrower, any Guarantor or otherwise.

 

14.          No Waiver; Cumulative Remedies.  The rights, powers and remedies of
Administrative Agent hereunder and under the other Loan Documents are cumulative
and in addition to all rights, power and remedies provided under any and all
agreements among any Guarantor, Borrower, any Agent, Swing Line Lender, Issuing
Lender and the Lenders relating to the Guaranteed Obligations, at law, in equity
or otherwise.  Any delay or failure by Administrative Agent to exercise any
right, power or remedy shall not constitute a waiver thereof by any Agent, Swing
Line Lender, Issuing Lender or the Lenders, and no single or partial exercise by
Administrative Agent of any right, power or remedy shall preclude other or
further exercise thereof or any exercise of any other rights, powers or
remedies.  Without limiting the foregoing, Administrative Agent on behalf of the
Lenders, Swing Line Lender, Issuing Lender

 

9

--------------------------------------------------------------------------------


 

and the other Agents is hereby authorized to demand specific performance of this
Guaranty at any time when any Guarantor shall have failed to comply with any of
the provisions of this Guaranty applicable to it.

 

15.          Amendments.  Subject to Section 11.2 of the Credit Agreement, this
Guaranty may be Modified only by, and none of the terms hereof may be waived
without, a written instrument executed by each Guarantor and Administrative
Agent.

 

16.          Waivers.  Each Guarantor warrants and agrees that each of the
waivers set forth in this Guaranty are made with such Guarantor’s full knowledge
of their significance and consequences, and that under the circumstances, the
waivers are reasonable and not contrary to public policy or law.  If any of such
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.

 

17.          Binding Agreement.  This Guaranty and the terms, covenants, and
conditions hereof shall be binding upon and inure to the benefit of each
Guarantor, each Agent, Swing Line Lender, Issuing Lender, each Lender, and their
respective successors and assigns; provided, however, that no Guarantor shall be
permitted to transfer, convey, assign or delegate this Guaranty or any interest
herein without the prior written consent of Administrative Agent and, to the
extent required pursuant to the Credit Agreement, the Lenders , the Swing Line
Lender, the Issuing Lender and the other Agents.  Each Lender, Swing Line Lender
and Issuing Lender may assign its interest hereunder in whole or in part in
connection with an assignment of its interest in the Guaranteed Obligations
pursuant to Section 11.8 of the Credit Agreement.

 

18.          GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 

19.          JURISDICTION.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF
THIS GUARANTY,  EACH GUARANTOR CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH GUARANTOR
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS GUARANTY.  EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
NEW YORK LAW.

 

20.          WAIVER OF JURY TRIAL.  EACH GUARANTOR, AND BY ACCEPTANCE OF THIS
GUARANTY, EACH AGENT, SWING LINE LENDER, ISSUING LENDER AND EACH OF THE LENDERS,
WAIVES ITS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM

 

10

--------------------------------------------------------------------------------


 

OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES TO THE CREDIT AGREEMENT
AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  EACH GUARANTOR, AND BY ACCEPTANCE
OF THIS GUARANTY, EACH AGENT, SWING LINE LENDER, ISSUING LENDER AND EACH OF THE
LENDERS, AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, EACH GUARANTOR, AND BY
ACCEPTANCE OF THIS GUARANTY, ADMINISTRATIVE AGENT AND EACH OF THE LENDERS,
FURTHER AGREES THAT ITS RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY
PROVISION HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY.

 

21.          Severability.  In case any one or more of the provisions contained
in this Guaranty should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision hereof in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the effect of which comes as close as possible to that of the
invalid, illegal or unenforceable provisions.

 

22.          Miscellaneous.  All words used herein in the plural shall be deemed
to have been used in the singular, and all words used herein in the singular
shall be deemed to have been used in the plural, where the context and
construction so require.  Section headings in this Guaranty are included for
convenience of reference only and are not a part of this Guaranty for any other
purpose.

 

23.          Additional Guarantors; Joinder Agreements.  If, in order to comply
with Section 4.2 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Guarantor to become a Guarantor hereunder, such
Subsidiary shall execute and deliver to Administrative Agent a Joinder Agreement
substantially in the form of Annex A hereto and such Subsidiary shall thereafter
for all purposes hereunder be a party hereto and have the same rights, benefits
and obligations as a Guarantor party hereto on the Closing Date.

 

24.          Release.  Upon the Disposition of any Affiliate Guarantor or
Supplemental Guarantor or the Disposition or Financing of all Unencumbered
Property owned by such Guarantor and the corresponding payment of all sums due
(if any) to the extent required pursuant to the Credit Agreement in connection
with such Disposition or Financing, the Administrative Agent shall release the
guaranty executed by such Guarantor pursuant to the requirements of Section 4.2
of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

[The remainder of this page is intentionally left blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantors have caused this Guaranty to be duly executed as
of the date first written above.

 

GUARANTORS:

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH WRLP LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH WRLP II CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

 

MACERICH WRLP II L.P.,

 

a Delaware limited partnership

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

Legal

Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

 

MACERICH SANTA MONICA ADJACENT LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

NORTHRIDGE FASHION CENTER LLC,

 

a California limited liability company

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH BRISTOL ASSOCIATES,

 

a California general partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

its general partner

 

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Senior Executive Vice President,

 

 

 

 

Chief Legal Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

 

ROTTERDAM SQUARE, LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH HOLDINGS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH CARMEL LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

Macerich Carmel GP Corp.,

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

 

WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

By:

Macerich Walleye LLC,

 

 

a Delaware limited liability company,

 

 

its member

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

 

 

 

 

DESERT SKY MALL LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH SCG LIMITED PARTNERSHIP,

 

a California limited partnership

 

 

 

By:

Macerich SCG GP LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

 

MACERICH PANORAMA SPE LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

MACERICH SANTA MONICA LLC,

 

a Delaware limited liability company

 

 

 

By:

Macerich Santa Monica Place Corp.,

 

 

a Delaware corporation,

 

 

its manager

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief Legal

 

 

 

Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED, SOLELY FOR PURPOSES OF SECTION 7 HEREOF:

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

By:

/s/ Richard A. Bayer

 

Name:

Richard A. Bayer

 

Title:

Senior Executive Vice President, Chief Legal

 

 

Officer & Secretary

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

 

Title:

Senior Executive Vice President, Chief

 

 

 

Legal Officer & Secretary

 

Signature Page to the Unconditional Guaranty (Subsidiaries)

 

--------------------------------------------------------------------------------


 

ANNEX A
TO UNCONDITIONAL GUARANTY

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of                        , 20    , is
delivered pursuant to Section 23 of the Unconditional Guaranty, dated as of
May 2, 2011, by Macerich WRLP Corp., Macerich WRLP LLC, Macerich WRLP II Corp.,
Macerich WRLP II L.P., Macerich TWC II Corp., Macerich TWC II LLC, Macerich
Walleye LLC, Walleye LLC, Walleye Retail Investments LLC, Macerich Holdings LLC,
Desert Sky Mall LLC, Macerich SCG Limited Partnership, Macerich Panorama SPE
LLC, Macerich Santa Monica Adjacent LLC, Macerich Santa Monica LLC, Northridge
Fashion Center LLC, Rotterdam Square, LLC, Macerich Bristol Associates and
Macerich Carmel Limited Partnership (together, the “Original Guarantors”) and
the other Persons from time to time party thereto as Guarantors in favor of
Deutsche Bank Trust Company Americas, in its capacity as Administrative Agent
for the Lenders, Swing Line Lender, Issuing Lender and the Agents referred to
therein (as such agreement may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”).  Capitalized terms used herein
without definition are used as defined in the Guaranty.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 23 of the Guaranty, hereby becomes a party to the Guaranty as a
Guarantor thereunder with the same force and effect as if originally named as a
Guarantor therein and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder. 
The undersigned hereby agrees to be bound as a Guarantor for the purposes of the
Guaranty.

 

By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guaranty.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained or referenced in the Guaranty applicable to it is true
and correct on and as the date hereof as if made on and as of such date.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

[Additional Guarantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED
as of the date first above written:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS
         as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------